Citation Nr: 9910545	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  89-12 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
rheumatoid arthritis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied service 
connection for rheumatic heart disease and a compensable 
disability evaluation for rheumatoid arthritis.  In February 
1990, the Board denied service connection for rheumatic heart 
disease and a compensable disability evaluation for 
rheumatoid arthritis.  The veteran subsequently appealed.  

In August 1991, the Court reversed the Board's decision and 
remanded the veteran's claim to the Board for action 
consistent with its decision.  F- v. Derwinski, 1 Vet. App. 
428 (1991).  

In April 1992, the Board remanded the veteran's claim to the 
RO in order to afford him an additional Department of 
Veterans Affairs (VA) examination for compensation purposes.  
In February 1993, the RO increased the evaluation for the 
veteran's rheumatoid arthritis from noncompensable to 20 
percent.  In May 1994, the RO determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for pericarditis and cataracts and denied the 
claims.  In April 1997, the Board determined that the veteran 
had not submitted well-grounded claims of entitlement to 
service connection for pericarditis and cataracts; denied the 
claims; and remanded the veteran's claim for an increased 
disability evaluation for rheumatoid arthritis to the RO for 
further development of the record.  The additional 
development was to include requesting that the veteran 
provide information as to both the health care providers who 
had treated his rheumatoid arthritis and his current Social 
Security Administration benefits, if any, and scheduling the 
veteran for further evaluation of his rheumatoid arthritis.  

In May 1997, the RO contacted the veteran in writing and 
requested that he provide information as to the treatment of 
his rheumatoid arthritis and his current Social Security 
Administrative benefits.  An October 1997 statement from the 
Syracuse, New York, VA Medical Center conveys that a 
scheduled VA examination for compensation purposes was 
canceled due "undelivered notification."  An April 1998 
note in the record indicates that the veteran's address of 
record had not been changed and his compensation checks were 
apparently being successfully delivered to that address.  

In June 1998, the Board remanded so that the RO would comply 
with regulations.  The claim has been returned for further 
consideration. 


FINDING OF FACT

The veteran failed to report for a VA examination.  There is 
no evidence of good cause. 


CONCLUSION OF LAW

An increased disability rating for the service-connected 
rheumatoid arthritis is denied.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his rheumatoid 
arthritis disability is more severe than currently evaluated, 
and that an increased rating should be assigned.  The veteran 
failed to report for a VA examination and the claim is 
denied.

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet.App.  260, 
264 (1991).  VA's duty to assist, under 38 U.S.C.A. § 5107(a) 
(West 1991), is not always a one-way street, nor is it a 
blind alley.  A claimant has the duty to cooperate with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet.App.  480, 483 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section, as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (1998).

When a claimant fails to report for an examination that was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).

The RO scheduled the veteran for a VA orthopedic examination 
at the VA Medical Center in Syracuse, New York.  The VAMC 
indicated that the examination was canceled because 
notification was undelivered.  There is no indication in the 
record that the veteran changed his address, and there is no 
evidence that other correspondence from the RO or the Board 
was undeliverable for any reason.  Subsequent mail, including 
the Remand and other letters, have not been returned.

In May 1998, the veteran's representative acknowledged that 
he had no idea why the veteran failed to report for the VA 
orthopedic examination.

In compliance the Board's remand the RO issued a Supplemental 
Statement of the Case, in August 1998, specifically 
addressing the provisions of 38 C.F.R. § 3.655 (1998); 
failure to report for VA examination.  The Board placed the 
veteran on notice of the regulation.  The SSOC referenced the 
good cause provisions.  

The Board concludes that the VA properly informed the veteran 
that failure to report for examination could result in the 
denial of his claim.  He has been informed that he may 
advance good cause.  The veteran has provided no reason for 
his failure to report.  His inexcusable failure to report for 
the VA examination precludes the Board from further 
consideration of the claim for increase for rheumatoid 
arthritis.  His claim is denied.  38 C.F.R. § 3.655 (1998).


ORDER

An increased rating for rheumatoid arthritis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

